I114th CONGRESS2d SessionH. R. 5986IN THE HOUSE OF REPRESENTATIVESSeptember 9, 2016Mr. Curbelo of Florida introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to ensure small businesses affected by the onset of transmissible diseases are eligible for disaster relief. 
1.Short titleThis Act may be cited as the Small Business Relief from Disease Induced Economic Hardship Act of 2016. 2.Definitions (a)In generalSection 3(k)(1) of the Small Business Act (15 U.S.C. 632(k)(1)) is amended by inserting , onset of transmissible diseases for which the Federal Government issues a public health advisory or declaration, after civil disorders. 
(b)ApplicabilityThe amendment made by subsection (a) shall apply to the onset of a transmissible disease for which the Federal Government issues a public health advisory or declaration— (1)that commences before, on, or after the date of enactment of this Act; and 
(2)the effects of which are experienced on or after the date of enactment of this Act. 